     Case: 3:19-cv-50256 Document #: 21 Filed: 12/07/20 Page 1 of 10 PageID #:830




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

Ashlee M.,                                      )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )        No. 19 CV 50256
                                                )        Magistrate Judge Lisa A. Jensen
Andrew Saul,                                    )
Commissioner of Social Security,                )
                                                )
        Defendant.                              )

                           MEMORANDUM OPINION AND ORDER

        This Social Security disability case must be remanded because the ALJ’s ruling—that

Plaintiff could do sedentary work despite her alleged back pain—was not fully explained or

adequately supported by a medical opinion. Although it is unclear whether Plaintiff will

ultimately prevail in her disability claim, it is clear that more analysis is needed.

                                          BACKGROUND 1

        In July 2015, Plaintiff strained her back while working as a nurse’s assistant. She was

then 25 years old. She then began treatment with Dr. Michael McFadden, a primary care

physician. In October, she further injured her back while attempting, along with a co-worker, to

move a severely obese patient. To address these problems, Plaintiff tried physical therapy and

steroid injections. Eventually Dr. McFadden referred her to Dr. Todd Alexander, who performed

back surgery on August 10, 2016. Plaintiff continued working as a nurse’s assistant up until two

days before this surgery, but never returned to work thereafter. For several weeks, Plaintiff felt

an improvement in her pain, but then the pain returned to pre-surgery levels, perhaps getting



1
 This is not a complete summary of the medical or procedural history. It is merely an initial framework to
help the reader understand the issues discussed below.
                                                    1
    Case: 3:19-cv-50256 Document #: 21 Filed: 12/07/20 Page 2 of 10 PageID #:831




even worse. Plaintiff then stopped seeing Dr. Alexander. The reasons why are not entirely clear,

but it appears they had a falling out. 2

         Plaintiff continued to received treatment from Dr. McFadden. He eventually referred

Plaintiff back to Ortho Illinois, where Dr. Alexander worked. This time, Plaintiff consulted with

Dr. Braaksma who eventually referred her to Dr. Enke to treat the pain. Plaintiff was still

receiving treatment with Dr. Enke around the time of the administrative hearing. Over this

treatment period, roughly from mid-2015 until mid-2018, Plaintiff had several MRIs and X-rays

and other assessments and treatments.

         In addition to her disability claim, which was filed on November 2016, Plaintiff also

pursued a worker’s compensation claim. Several evaluations were made arising out of these two

cases.

         On November 2, 2016, Plaintiff underwent a functional capacity assessment (“FCA”)

conducted by Donna Cox, who prepared a report. Ex. 7F. Ms. Cox made specific findings about

the amount of weight Plaintiff could lift and how long she could work. For example, Ms. Cox

concluded that Plaintiff could work three hours a day and could sit for two hours a day. R. 487.

But her report also states that Plaintiff should participate in physical therapy and a work

conditioning program “to allow for optimal functional progression to facilitate a potential safe

return to work.” Id. The FCA was done as part of the worker’s compensation case.

         In February 2017, Dr. Steven Mather performed an independent medical evaluation,

which was also done for the worker’s compensation case. Dr. Mather reviewed Plaintiff’s



2
  Plaintiff’s opening brief recounts some facts suggesting that Dr. Alexander was dissatisfied with
Plaintiff or perhaps doubted her statements to some extent. These fact are not clear to the Court. However,
the ALJ did not specifically mention this issue, and so this Court need not explore it further here. But this
issue should be fleshed out and brought more into the open on remand to ensure that it is not operating as
a covert influence on the decision.
                                                     2
    Case: 3:19-cv-50256 Document #: 21 Filed: 12/07/20 Page 3 of 10 PageID #:832




medical history and examined her. In an opinion letter, he stated that Plaintiff reached maximal

medical improvement after the October 2015 work injury and that she had no work restrictions

from that injury. R. 668-69.

       Two State agency physicians evaluated Plaintiff for the Social Security disability case.

On February 28, 2017, Dr. James Hinchen completed an evaluation form. Ex. 1A. On April 21,

2017, Dr. Richard Bilinsky completed the same form. Ex. 3A. Neither doctor examined Plaintiff.

Both concluded that she could do light work, but they both qualified their opinions by stating

that Plaintiff would not be able to do light work until she fully recovered from surgery, which

they stated was progressing “slowly” but would be complete one year after surgery (i.e. August

2017, which was several months after the date of their opinions). R. 98, 110.

       In June 2018, Dr. McFadden submitted two opinions, both dated the same day and both

setting forth similar conclusions. Exs. 16F, 17F. Because the ALJ relied on the same reasons to

reject both, the Court will refer to them in the singular as if they were one joint opinion.

       An administrative hearing was held on August 24, 2018. Plaintiff testified, along with a

vocational expert. On October 2, 2018, the ALJ issued a ruling finding that Plaintiff could do

sedentary work subject to certain restrictions, the most relevant one being that she could

“alternate between sitting and standing by sitting for 25 minutes, then standing for five minutes

before returning to the seated position,” although she would have to work during the standing

portion. R. 41.

       The RFC analysis contains two main parts. The first is the credibility analysis. It mostly

consists of a chronological summary of the medical visits and evaluations from 2015 to 2018.

The discussion contains very little explicit analysis, making it difficult to tell exactly how the

ALJ was interpreting the raw facts being recited. The second part is the analysis of the medical



                                                  3
    Case: 3:19-cv-50256 Document #: 21 Filed: 12/07/20 Page 4 of 10 PageID #:833




opinions. The ALJ included one paragraph analyzing each of the following: the two State

agency opinions; Ms. Cox’s FCA report; Dr. Mather’s opinion; and Dr. McFadden’s opinion.

The arguments in this case revolve around Dr. McFadden’s opinion. But it is important to note—

and this fact is perhaps the central fact justifying a remand—that the ALJ rejected all these

medical opinions and also did not call a medical expert to testify at the hearing.

                                          DISCUSSION

       Plaintiff has one basic argument for remand. She argues that the ALJ erred in giving no

weight to Dr. McFadden’s opinion. She raises both procedural and substantive challenges.

Procedurally, she argues that the ALJ neglected to follow the two steps of the treating physician

rule. See 20 C.F.R. § 404.1527. Specifically, the ALJ did not consider whether Dr. McFadden’s

opinion should have been given controlling weight at step one and then did not analyze the six

checklist factors at step two. In Plaintiff’s more blunt assessment, the ALJ’s analysis was a

“jumbled, messy mix of the two steps.” Dkt. 20 at 2.

       The Commissioner admits that the ALJ did not apply the checklist in an explicit or

methodical way but argues that the ALJ basically conducted an implicit analysis. The

Commissioner urges this Court to take a liberal interpretative approach by considering not just

the formal analysis but by also looking at the broader opinion to, in effect, find clues about the

ALJ’s thinking. Ultimately, the Commissioner’s position is that the ALJ need only provide some

“good reasons” for rejecting Dr. McFadden’s opinion. Dkt. 19 at 9.

       Because the Court finds that the ALJ’s analysis is inadequate even under the

Commissioner’s more deferential approach, the Court need not resolve all these procedural

arguments under the treating physician rule. But it is still worth noting that if the ALJ had

followed that rule more rigorously, some of the problems below might have been avoided. At a



                                                 4
    Case: 3:19-cv-50256 Document #: 21 Filed: 12/07/20 Page 5 of 10 PageID #:834




minimum, the analysis would have been more complete. For example, although the ALJ briefly

acknowledged in passing the general fact that Dr. McFadden was a treating physician, the ALJ

never set forth details about the specific number of visits, for example. Not all treating physician

relationships are the same. The ALJ did not discuss the issue of specialization either. It is not

clear that all these factors would have automatically supported Plaintiff’s argument. Some may

have provided support of the ALJ’s position.

        Turning to the merits, the ALJ gave the following paragraph-long explanation for

rejecting Dr. McFadden’s opinion:

        The undersigned gives little weight to the opinion of treating source Michael
        McFadden, M.D. (Exhibit 16F). On June 25, 2018, Dr. McFadden opined that the
        claimant was limited to less than sedentary work; she would need to lie down four
        to six times during an eight-hour day; she had significant postural limitations; she
        must avoid even moderate exposure to extreme cold, wetness, or humidity; she
        must avoid all exposure to hazards; and she would likely be absent from work more
        than three times per month (Exhibit 16F). This assessment is not entirely consistent
        with the medical evidence of record. For example, in May 2018, the claimant had
        painless range of motion of the bilateral lower extremities and 5/5 muscle strength,
        bulk, and tone (Exhibit 14F/6). She had a normal gait, and was able to tandem walk,
        heel walk, and toe walk without an assistive device (Exhibit 14F/7). For these
        reasons, the undersigned gives little weight to this opinion, and finds that the
        claimant can perform sedentary work with a sit-stand option and additional postural
        and environmental limitations.

R. 45-46. 3 To distill this paragraph down somewhat, the first half is merely a summary. The

second half sets forth one rationale. It is that Dr. McFadden’s opinion was not consistent with the

medical evidence. This conclusion in turn is supported by one piece of evidence, which is the

treatment notes from Plaintiff’s May 25, 2018 visit to Ortho Illinois. Ex. 14F at 6-8.

        Plaintiff attacks this explanation on multiple grounds, but the overarching complaint is

that the analysis was cursory. This Court agrees. The ALJ set forth a single rationale supported



3
 This paragraph analyzed one of Dr. McFadden’s two opinions (Ex. 16F). For the second opinion (Ex.
17F), the ALJ merely stated that it was rejected for the same reasons given in this paragraph. R. 46.
                                                   5
    Case: 3:19-cv-50256 Document #: 21 Filed: 12/07/20 Page 6 of 10 PageID #:835




by a single doctor’s visit. To be sure, whether a doctor’s opinion is consistent with the medical

record is an important issue, arguably the most important one. See, e.g., Lacher v. Saul, __ Fed.

App’x. __, 2020 WL 7042959, *3 (7th Cir. Dec. 1, 2020) (affirming the ALJ’s rejection of a

treating physician opinion because it “painted a more severe picture” of the claimant’s condition

“than suggested by the objective medical evidence”). Consistency is also central to the treating

physician rule, being mentioned at both steps one and two (see checklist factors 3 and 4). At the

same time, when an ALJ relies on just one rationale, it raises the stakes in a sense. If that

rationale is weakly supported, as is the case here, then there is nothing else to fall back on. The

underlying premise for having a checklist in the first place is to require consideration of multiple

rationales in an overlapping and reinforcing analysis.

       The one piece of evidence relied on by the ALJ—the May 25, 2018 treatment notes—

feels cherrypicked because it is not clear that this visit was especially representative. For one

thing, as Plaintiff argues, these examination findings were made by a physician’s assistant, not

by the doctor. R. 633. Also, the ALJ left out some contrary examination findings—specifically,

that Plaintiff had “limited lumbar range of motion secondary to pain at the extremes of motion.”

R. 631. More broadly, Plaintiff argues that this visit was not a fair snapshot because other

contemporaneous findings made by Drs. McFadden, Enke, and Weiss showed greater problems.

See Dkt. 13 at 14.

       The Commissioner does not respond to these specific points, but states more generally

that the ALJ “discussed” additional supporting evidence earlier in the decision. But this is a weak

defense because this discussion was contained in the ostensibly neutral, just-the-facts summary

of the medical record in the earlier credibility analysis. The ALJ provided little overt analysis,

forcing this Court to speculate about what the ALJ’s exact conclusions were.



                                                  6
    Case: 3:19-cv-50256 Document #: 21 Filed: 12/07/20 Page 7 of 10 PageID #:836




        But even if we accept the Commissioner’s argument that the ALJ relied on more than just

this one piece of evidence to support the broader claim that the objective evidence was mild, this

conclusion would not necessarily undermine Dr. McFadden’s opinion. The Seventh Circuit has

repeatedly noted that mild objective evidence by itself is not always determinative, especially

when the ALJ, as here, already found at Step Two that claimant’s degenerative disc disease was

a severe impairment. See Adaire v. Colvin, 778 F.3d 685, (7th Cir. 2015) (“[The ALJ’s] principal

error, which alone would compel reversal, was the recurrent error [] of discounting pain

testimony that can’t be attributed to ‘objective’ injuries or illnesses—the kind of injuries and

illnesses revealed by x-rays.”). 4

        This Court is not itself offering a definitive answer as to how the objective evidence

should be interpreted. But the case law makes clear that an ALJ who engages in a layperson

analysis by plucking out technical findings from MRI reports and the like is improperly playing

doctor. See, e.g., Israel v. Colvin, 840 F.3d 432, 440 (7th Cir. 2016) (“Because no physician in

the record has opined on whether these results [from two MRIs] are consistent with Israel’s

claim of disabling pain, and because the reports are replete with technical language that does not

lend itself to summary conclusions, we cannot say whether the results support or undermine

Israel’s claim.”). What is missing from the ALJ’s analysis is how the various doctors of record

interpreted the same tests and examination findings and what recommendations they made in

reliance on them. Consider Dr. Alexander who performed the back surgery. In his examination

of Plaintiff a few weeks before surgery, he made findings similar to those made in the May 25,



4
  After the ALJ’s decision was issued, Plaintiff’s counsel interviewed Dr. McFadden to get more insight
into his opinion. In this interview, he made a similar statement about his experience in interpreting the
objective evidence as it relates to subjective pain: “It’s always difficult, because clinically I’ve seen very
bad reports, then people doing clinically well. I’ve seen some reports that don’t look bad and the tests
don’t look bad and the patient is doing poorly.” R. 22.
                                                      7
    Case: 3:19-cv-50256 Document #: 21 Filed: 12/07/20 Page 8 of 10 PageID #:837




2018 visit (e.g. he found that Plaintiff’s motor strength was 5/5). R. 334. The question thus arises

as to why he would have operated if these findings indicated only minor problems.

       To sum up, the Court finds that ALJ’s explanation for rejecting Dr. McFadden’s opinion

relied too much on a “sound-bite” approach and on the ALJ’s “own spin on the medical record.”

Czarnecki v. Colvin, 595 Fed. App’x. 635, 644 (7th Cir. 2015). The Commissioner’s brief spends

much time setting forth general principles about the ALJ’s allegedly minimal duty of articulation

(e.g. the ALJ does not have to prove a negative or discuss every piece of evidence). But these

truisms lose much of their force when there is a treating physician opinion. The treating

physician rule rests on the premise that these physicians have special insight based on their

ability to observe the claimant repeatedly over an extended period.

       The decision to remand is also supported by the fact that many of these same criticisms

(vagueness, cherrypicking, and doctor playing) are applicable to other parts of the decision.

Because the parties focused mostly on Dr. McFadden’s opinion, the Court will only briefly

mention a few other areas.

       As noted previously, the ALJ rejected not just Dr. McFadden’s opinion, but all the

medical opinions. Although Plaintiff does not attack the ALJ’s analysis of these other opinions

(likely because they do not all help her case), similar criticisms could be raised about this

analysis. For example, the ALJ rejected the two State agency opinions, as well as Dr. Mather’s

opinion, primarily because they were supposedly inconsistent with a 2017 MRI showing that

Plaintiff’s condition was “worsening.” R. 45. But this conclusion, which feels like another

isolated data point, rests again on doctor playing.

       The ALJ’s credibility analysis was also incomplete. This analysis rested almost entirely

on the single rationale that the objective evidence was mild. The ALJ gave either no, or very



                                                  8
    Case: 3:19-cv-50256 Document #: 21 Filed: 12/07/20 Page 9 of 10 PageID #:838




little, attention to the other SSR 16-3p factors. The ALJ did not acknowledge, for example, all

the many medications Plaintiff was taking at the time of the hearing. These included Norco (4

times a day), Flexeril (1 to 2 times a day), Amitriptyline (for nerve pain and depression), and

Meloxicam (for inflammation). R. 76-77. The ALJ did not seriously consider Plaintiff’s

testimony that these medications made her “drowsy a lot of the time.” R. 65. The only analysis

addressing the SSR 16-3p factors, other than the mild objective evidence point, was the

following two sentences: “No treating provider has recommended further surgery. Despite her

back pain, the claimant was able to drive and care for her two young children[.]” R. 44. The first

sentence suggests a conservative treatment rational, but the ALJ never fully explored this issue.

Why were all of Plaintiff’s collective treatments considered to be conservative? Were there other

treatments available that Plaintiff’s doctors offered but she refused to try? Did she have any

insurance or other problems getting treatment? 5 These are standard questions that should have

been explored and discussed. See Pierce v. Colvin, 739 F.3d 1046, 1050 (7th Cir. 2014).

        As for daily activities, the ALJ should have fully considered the contrary evidence. At the

hearing, Plaintiff testified about limitations on her ability to drive, shop, cook, and even dress

herself. She stated, for example, that she often had to lie down for 20 to 25 minutes after helping

get her children up and out to school. R. 66. She stated that she often had to pull the car over and

rest when driving. R. 80. She described dinner with her two children as follows:

        I have to cook more prepared meals, just something quick that can be thrown in the
        oven. I can’t sit at my kitchen table with my children because I can’t stand to sit in
        the chairs. So, we eat, we have a table in the living room. They sit at the table and
        I sit on the couch.

R. 66. The ALJ should consider all this evidence on remand.



5
 See, e.g., R. 77 (“I’ve been fighting, and fighting [to get treatment]. I have the medical card, and it’s so
hard. I have the right to see somebody, but they have to approve it. And that’s a long process.”).
                                                      9
   Case: 3:19-cv-50256 Document #: 21 Filed: 12/07/20 Page 10 of 10 PageID #:839




       Any remaining issues not discussed herein can also be addressed on remand. The Court

acknowledges that Plaintiff’s counsel interviewed Dr. McFadden after the ALJ’s decision was

entered. See R. 7-25 (interview transcript). The Commissioner objects to this new evidence on

timeliness and materiality grounds and further argues that the doctor’s testimony is so vague that

it would not change the analysis. These arguments can also be considered on remand.

       The Court is not indicating that a particular result should be reached on remand.

Plaintiff’s case is not without weaknesses, and too many important questions remain open. This

Court thus declines Plaintiff’s request to award benefits outright. Plaintiff is a young adult who

potentially has many productive work years ahead of her if she is able to work. So it is important

to both sides that a careful and medically-informed analysis be conducted. The record should be

developed further by, among other things, calling an expert to testify at a new hearing.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for summary judgment is granted, the

Commissioner’s motion is denied, and this case is reversed and remanded for further

consideration.


Date: December 7, 2020                                By:    ___________________________
                                                             Lisa A. Jensen
                                                             United States Magistrate Judge




                                                10
